El Juez Asociado Sb. Wole,
emitió la opinión del tribunal.
Temístocles W. Laguna y Eafael Torres endosaron o ga-rantizaron un vale a favor del deudor Autopio Trujillo por la suma de $300. El referido Trujillo tizo descontar dicto vale en el Banco de Ponce, e invirtió su producto en la com-pra de una barbería. Prometió pagar la deuda a los deman-dantes en plazos mensuales, pero no satisfizo ninguna parte de la misma y estando obligados los fiadores a pagar al banco establecieron una acción en la Corte Municipal de Ponce contra Trujillo en cobro de dieta cantidad. Para asegurar la efectividad de la sentencia los referidos fiadores embargaron un número de herramientas e instrumentos usados y em-pleados por el demandado en su barbería. El demandado presentó una moción para que se dejara sin efecto el embargo por el fundamento de que los efectos embargados es-taban exentos de embargo y ejecución, por ser herramientas e instrumentos necesarios para el oficio del deudor.
La Corte Municipal de Ponce celebró una vista sobre la moción en cuyo acto cada una de las partes presentó su prueba, habiendo dictado la corte resolución a favor del deu-dor demandado. Entonces ios demandantes en esa corte for-mularon una solicitud de certiorari en la Corte de Distrito de Ponce, alegando sustancialmente los techos anteriores y además el techo de haber sido levantado el embargo por una persona que no era el marshal de la referida corte municipal. El apelante Trujillo formuló excepción previa y contestó.
*388Creemos, que la excepción previa basada en que la peti-ción no aducía un fundamento, para la expedición del. cer-tiorari estuvo bien formulada, pero se celebró un juicio ante la corte de distrito habiendo sido anulada la acción tomada por la corte municipal al .dejar sin efecto el embargo.. Como creemos que los méritos de la aleg’ación están a favor del deudor, discutiremos las cuestiones que han sido planteadas, siguiendo algo el orden de su importancia.
Los efectos embargados eran espejos, sillas, tijeras, aba-nicos, maquinillas de cortar pelo, cepillos,- lámparas, mesas, escritorios, toallas, instalación eléctrica y algunos otros ob-jetos, todos de las clases y especies que ordinariamente se encuentran en una barbería. La alegación referente a la exención estaba fundada en el artículo 249 del Código de En-juiciamiento Civil, el cual prescribe lo siguiente:
“Además del homestead, declarado exento por la Ley del Homestead, lo estarán asimismo de una orden de ejecución, los bienes que a continuación se mencionan, pertenecientes a cualquiera persona que en realidad resida en esta isla, salvo lo que especialmente dispusiere en contrario esta ley:
* * #■ # * ■ * #
“4. Las herramientas o instrumentos de un mecánico o artesano, necesarias para su oficio, cuyo valor no excediere de $300, trescientos dólares; * *
El valor de los bienes embargados fué reconocido que ei’a menor de $300.
En este caso no parece haber cuestión alguna de que los efectos embargados eran de la especie y clase tenidos gene-ralmente como herramientas e instrumentos necesarios para el oficio de barbero, siendo considerado éste como un mecá-nico para este fin, parecer que está sostenido por las auto-ridades que luego citaremos; y se discute'también la cues-tión en la nota monográfica al caso de Kilburn v. Demming, 21 Am. Dec. 553. Terry v. McDaniel, 46 L. R. A. 561; Spence v. Smith, 121 Cal. 536. La corte de distrito no obs-*389tante, basó su resolución en el becbo de que algunos de los efectos que el deudor alegó como necesariamente exentos,, estaban duplicados o triplicados o en exceso; que el deudor podía desempeñarse con uno de cada clase, y, por tanto, que la corte municipal cometió error en 'dejar completamente sin efecto y disolver el embargo.
Se resolvió por la Corte Suprema de California en el caso de In re Estate of L. McManus, 87 Cal. 292, 10 L. R. A. 567, que los estatutos que eximen a la propiedad mueble de ejecución por venta obligatoria son reparadores por natu-raleza y el objeto de los mismos es claramente proteger al deudor, proporcionarle ‘ el medio de continuar su oficio y ganar así su subsistencia y la de su familia. La regla general abora es que tales estatutos deben ser interpretados en sentido liberal para llevar a efecto el propósito humanitario que tuvo en cuenta el legislador. No solamente se da a los estatutos una interpretación liberal, sino que se ba declarado que las palabras “herramientas e instrumentos” son apli-cables a efectos que estarían excluidos por una estricta in-terpretación técnica. En el caso citado la corte examina los casos anteriores para establecer la clase de cosas que esta-rían exentas. Revisando las autoridades, en Massachusetts, por ejemplo, Woods v. Keyes, 96 Mass. 236, vemos que un reloj de pared, una estufa, una cortina, un jarro y un cubre-mesa usados y necesarios en el negocio de una modista fueron considerados como comprendidos en las herramientas, ins-trumentos y dependencias; e incidentalmente se dijo en dicho caso que una silla de barbero estaba excluida como utensilio. Allen v. Thompson, 45 Vt. 472. La idea de dar una inter-pretación liberal a los estatutos sobre exenciones ha sido ob-servada generalmente. Terry v. McDaniel, 53 S. W. 732; 46 L. R. A. 559; Smith v. McBryde et al., 173 S. W. 234; Kirksey v. Rowe, 114 Ga. 893, 88 Am. St. Rep. 65; Nelson v. Fightmaster, 4 Oklahoma 38, In re Petersen, 95 Fed. 418; In re Hindman, 104 Fed. 333, y algunos de los precedentes *390casos hacen referencia con aprobación al caso de In re Estate of McManus, supra.
De conformidad con esta práctica liberal las cortes no lian limitado al deudor a las meras herramientas qne él pu-diera usar, sino también a las usadas por su operario y apren-dices. En uno de los primeros casos, el de Dowling v. Clark, 85 Mass. 570, quedaron exentas las herramientas cuando se usaban por la persona empleada por el deudor y no por el deudor mismo.
En el caso de Daniels v. Hayward, 5 Allen, 43 Am. Dec. 731, la corte expresa que sería una interpretación demasiado restringida de un estatuto humanitario y benéfico privar a los artesanos, cuyas ocupaciones apenas si pueden llevarlas adelante en absoluto y mucho menos con resultado provechoso sin la ayuda y auxilio de operarios y aprendices, de los me-dios necesarios para su ocupación, y en el referido caso se resuelve que la exención no está limitada necesariamente a las herramientas usadas por el artesano con sus propias manos.
En el caso de Howard v. Williams, 19 Mass. 80, la Corte se expresó en los términos siguientes:
“La exención no está limitada meramente a las herramientas usadas por los artesanos con sus propias manos, sino qne comprende aquellas que por su naturaleza y cuantía son necesarias para que pueda seguir su debido negocio en una forma conveniente y ordi-naria; * *
Otros casos en igual sentido general son los de In re Slade’s Estate, 122 Cal. 434, 55 Pac. 158; Smith v. McBryde et al. 173 S. W. 234; y otros que han sido agrupados en la nota monográfica al caso de Reeves v. Bascue, 123 Am. St. Rep. 141.
Fore et al. v. Cooper, 34 S. W. 341, fué un caso en el cual un barbero experto empleó a otro para ayudarle en su bar-bería en la marcha de su oficio o profesión y en cuyo caso *391el márshal había embargado sillas de barbero, espejos y mesas, y la corte resolvió que toda la propiedad embargada es-taba exenta.
Creemos que la única cuestión que ha de considerarse en un caso como el presente es si los bienes embargados eran útiles* convenientes y asnales al oficio de barbero, y, por tanto, ne-cesarios; y si siendo todas las herramientas e instrumentos del deudor, los efectos embargados tienen un valor menor, al de $300 fijado por el estatuto. Es evidente que si el deudor-hubiera preferido emplear el dinero para herramientas e instrumentos en la compra de uno o dos objetos fijos de un: valor aproximado de $300, estaría protegido. Si en vez de hacer esto pretende ganar más dinero aumentando el número de sus instrumentos y herramientas para otros empleados* ■ no puede decirse al alegar la exención que infringe con ellor la letra o el espíritu del estatuto. La mera duplicación de los objetos si son de la naturaleza útil y necesaria corriente, en el oficio de barbero, no les priva del carácter que tienen, de objetos que deben quedar exentos, a menos que exceda, de la suma fijada por el estatuto. En este caso la Corte-Municipal de Ponce oyó la prueba y resolvió la cuestión de, si eran útiles y necesarios al oficio del deudor en favor de. este último.
Los apelados sostienen que el artículo 249 del Código de Enjuiciamiento Civil es por sus términos aplicable solamente, a las ejecuciones y no a embargos para asegurar la efecti-vidad de la sentencia. Esta sería una interpretación muy restringida y en oposición al deseo aparente de la legislar, tura de que el deudor debe estar, protegido en su oficio hasta una suma de $300, valor de sus herramientas e instrumentos. El título mismo de la ley sobre aseguramiento de sentencia^ parece contradecir esta alegación. El embargo es una -segur ridad para la sentencia que jjuede hacerse efectivo solamente, por ejecución después de la sentencia. El embargo es eficazj solamente por la suma de la .sentencia y el marshal ejecqtp *392la sentencia cnando la satisface con el producto de los efectos ya embargados. Cnando el márshal fné a ejecutar, el deudor muy bien podría alegar que los efectos embargados estaban exentos, y si entonces puede hacerlo, no vemos razón por la cual no lo hiciera inmediatamente como sucedió en este caso.
Los apelados también.presentan la teoría de que esta pro-piedad embargada no estaba exenta, por razón de ser la deuda dinero debido por la compra de la propiedad que se alega como exenta. . El párrafo 12 del. artículo 249, prescribe lo siguiente:
* *. Ninguno de los objetos o clase de bienes mencionados en este artículo, está exento de orden de ejecución librada en virtud de sentencia, para el cobro de valor, precio, o del importe de una hipoteca sobre dichos bienes.”
Esta acción no fué establecida para recobrar el precio de compra de los efectos embargados, sino por una'obliga-ción contraída con los fiadores para ser éstos reembolsados por dinero adelantado que el deudor eligió emplearlo en una barbería. Queda el hecho de que la obligación es por dinero tomado prestado en el banco y que los fiadores tuvieron que pagar. La teoría del estatuto es evidentemente que el deudor no debe comprar efectos de un comerciante con el fin de dedi-carse a un negocio y luego negarse a hacer el pago de los mismos artículos comprados Además, los autos nada dicen de que los $300, o alguna parte de dicha suma fuera empleada én la compra de los efectos que precisamente fueron embar-gados por el márshal.
Los apelados también alegan que el levantamiento del embargo fué ilegal porque el funcionario que cumplimentó la orden de la corte municipal era un submársbal de la corte de distrito y no un márshal de la corte municipal. Mientras existiera la> orden de la corte disolviendo el embargo no nos parece que establece mucha diferencia quién fué el que notifies®,a la persona a quien se dejaron los.efectos bajo custodia. *393El embargo fue clisuelto por la orden de la corte y tuvo efi-cacia legal inmediatamente. El deudor adquirió, por tanto, un verdadero derecho sobre- los efectos embargados, salvo las cuestiones de apelación. No hubo infracción alguna del procedimiento.
Tal vez si la cuestión más fundamental en este caso, si no lá más importante y de interés general, es si las varias ale-gaciones promovidas en este caso respecto a la exención de esta propiedad de ejecución podían ser consideradas en un procedimiento de certiorari. Se presentó una solicitud para que se dejara sin efecto el embargo. La corte consideró dicha solicitud, oyó la prueba presentada en apoyo de la misma, y resolvió la cuestión a favor del deudor. La misma resolución de la Corte de Distrito de Ponce hubiera dejado parte de la propiedad embargada en poder del deudor por estar exenta. La apreciación que, ya debida o indebida-mente, hiciera la corte de la prueba, si bien envuelve una cuestión de ley, no infringió ninguna regla de procedimiento o jurisdicción, y, por tanto, de acuerdo con nuestras deci-siones,, el auto de certiorari no procedía.
También se alega por los apelantes que en la fecha en que fué expedido el auto de certiorari ya había sido ejecu-tada la sentencia y, por tanto, que el auto no procedía. Hay quizás mérito en esta alegación, pero como el auto de cer-tiorari debe ser anulado por otros varios motivos, no vemos razón alguna para discutir esta cuestión adicional.
Debe revocarse la sentencia y anularse el auto de cer-tiorari expedido por la corte de distrito.
Revocada la sentencia apelada y anulado el auto de certiorari expedido.
Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.